Citation Nr: 0502637	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  96-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active service from May 1962 to July 1966 and 
from December 1966 to June 1982.

This appeal arises from an October 1995 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO).  These 
issues were remanded from the Board to the RO in January 1998 
for additional development.  The case was again remanded by 
the Board in September 2001 for further development.  

(Consideration of the appellant's claim of service connection 
for psychiatric disability is deferred pending completion of 
the development sought in the remand that follows the 
decision below.)


FINDING OF FACT

The veteran does not have a cervical spine disability 
attributable to his military service.


CONCLUSION OF LAW

The veteran does not have a cervical spine disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran claims his current cervical spine disability is 
etiologically related to his military service, where he 
served as a yeoman, which required, inter alia, long periods 
bent over a typewriter.  The veteran's service medical 
records (SMRs) show visits to sick call in 1973 and 1974 with 
complaints of his neck snapping or clicking on rotation, but 
without pain.  The report of a physical examination given in 
June 1982 on his retirement from the service showed no 
recurrent back pain and no spine or other musculoskeletal 
abnormality.  

Of record is an April 1991 private treatment record from the 
Warren General Hospital in Warren, Ohio.  That treatment 
record indicates that the veteran gave a history of a desk 
job contributing to difficulties and low back pain.  The 
record shows that the veteran had suffered a fall 
approximately two and one-half years previously where he 
struck his neck posteriorly.  The veteran reported that 
tremendous headaches had their onset approximately two weeks 
after this fall.  An MRI demonstrated spondylosis at C5-C6 
with possible disc problem at C6-C7.  The attending 
physician's impressions included neck pain and associated 
muscle tension cephalgia and somatic dysfunction of the 
cervical and thoracic spinal areas with apparent spondylosis 
and questionable disc at C6-C7.  

An emergency room treatment record dated in January 1993 
indicates that the veteran was involved in a serious motor 
vehicle accident.  X-ray examination showed vertebral body 
heights, their alignment, and their disc spaces were "quite 
well preserved."  There was no radiographic evidence for 
fracture or dislocation.  There were no malignant type 
destructive changes evident.  There was no radiographic 
evidence of fracture or dislocation in the cervical spine.  
Focal degenerative changes were noted at C5-C6 in the form of 
disc space narrowing and posterior osteophytosis with a 
result in bilateral foraminal encroachment.  The provisional 
diagnosis was cervical strain.  

Of record are reports of treatment for back pain provided by 
various providers dating from the late 1980s and the 1990s.  

Also of record is a report from the Sharon Regional Health 
System, dated in September 2000, when the veteran was 
admitted with severe back pain and gastroenteritis 
dehydration.  The veteran related that he had had pain of the 
entire back for the past 12 years due to a fall in 1988.  An 
imaging study revealed spina bifida occulta at S1.  Sclerotic 
changes were noted at L5-S1 facet joints, consistent with 
degenerative disease.  There was no evidence of an acute 
fracture or subluxation.  The imaging report of the thoracic 
spine found no evidence of an acute fracture or dislocation.  
There was mild compression of T7 and T9 vertebral bodies 
which appeared old.  An MRI of the lumbar spine was reported 
as normal.

The veteran was afforded a VA examination in January 2003 at 
the VA Medical Center (VAMC) in Butler, Pennsylvania.  The 
examiner noted that the veteran had a mild degree of 
degenerative disc disease, without any radiculopathy or 
neuropathy findings, and some minimal osteoarthritic changes 
in his lower cervical spine.  There was no objective evidence 
of pain, only a verbal complaint of pain.  Based on his 
examination, his questioning of the veteran, and review of 
the records, the examiner noted that he could not see how his 
service time, devoid of traumatic events, could have 
contributed to his current cervical degenerative disc 
condition.  The examiner noted the veteran's post-service 
fall and motor vehicle accident, and the recurring treatment 
which began thereafter.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury. 

Here, there is no evidence of any in-service incurrence or 
aggravation of an injury or disease of the spine.  The 
veteran was seen in service in 1973 and 1974 for a clicking 
in the neck on rotation, but without any associated pain.  
His retirement examination in 1982 revealed no abnormalities.  
Treatment for neck and back pain began after service--after 
injuries incurred in a fall in 1988 and following a later 
motor vehicle accident.  The VA examiner clearly indicated 
that there was no connection between the veteran's military 
service and his current cervical degenerative disc condition.  
This opinion is uncontradicted in the record.  Thus, while 
there is medical evidence of a current disability, there is 
no medical evidence of a nexus between the current disability 
and any in-service disease or injury.

The only evidence of record supportive of the veteran's claim 
that his current cervical spine disability is related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
spine disability, he is not competent to provide medical 
opinion as to its etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. 
§ 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.




III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2001, immediately after the VCAA was signed into law.  The 
information was reiterated in another correspondence dated in 
October 2002.  

Specifically regarding VA's duty to notify, the above 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what information VA would assist 
in obtaining on the veteran's behalf, and where the veteran 
was to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the veteran's SMRs 
and the private treatment records discussed above, as well as 
others not discussed.  In addition, the veteran was afforded 
VA examinations in 1993 and 2003.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The veteran contends that his diagnosed major depressive 
disorder is etiologically related to, inter alia, his 
service-connected headaches.  The report of a VA mental 
disorder examination conducted in February 2003 shows that 
the veteran's depression was associated to some extent with 
his headaches, as well as to other life stressors.  The 
examiner found there was no logical relation to grief 
reaction and situational depression the veteran experienced 
in service subsequent to the loss of and abandonment by his 
wife.  The examiner concluded that the veteran appears to 
have some depression associated with what appears to be a 
service-connected disability, a disability which was 
considered as much psychological as it was physical.  

Because the veteran had never associated his claim of service 
connection for depression with his service-connected 
headaches, the examiner's conclusion that "the veteran does 
appear to have some depression associated with what appears 
to be a service-connected disability, a disability which is 
as much psychological as it is physical" caused the RO to 
request clarification from the examiner.  In an addendum 
dated in July 2003 the same examiner referred the reader to 
his previous report, and reiterated that "the GAF score of 
55, which was assigned on Axis V, is related to that portion 
of this man's Major Depressive Disorder which can be assigned 
to his headaches."  

The veteran is service connected for headaches.  The 
veteran's service medical records show that the headaches he 
complained of while in service (and for which he is service 
connected) were described in many different ways.  A 
treatment note dated in November 1971 identified them as 
migraine headaches, and noted that prior headaches had been 
relieved after eye glasses were prescribed.  A treatment note 
dated in August 1981 indicates that the veteran's headaches 
began as sinus pressure headaches.  A March 1982 consultation 
report from the otolaryngology department at the Navy 
Regional Medical Center in Philadelphia, Pennsylvania 
reported musculoskeletal headaches; allergic rhinitis/sinus 
irritation; consider vasomotor rhinitis and vascular 
headaches.  A March 1982 report from that hospital's 
neurology clinic described the veteran's headaches as tension 
vascular headaches, and reported that results of a skull 
series and brain scan were within normal limits.

As noted above, the veteran suffered a fall and motor vehicle 
accident long after military service.  As noted in the 
decision above, treatment for neck and back pain began after 
service, after injuries incurred in a fall in 1988 and a 
later motor vehicle accident.  The VA examiner clearly 
indicated that there was no connection between the veteran's 
military service and his current cervical degenerative disc 
condition.  

Of record is a letter from a treating physician, K.R., M.D., 
dated in March 1991.  Dr. K.R. noted that the veteran had 
back pain, neck pain, and occipital headaches.  Dr. K.R. 
stated that the veteran's "cervical pathology is definitely 
the cause of the headaches."  Also of record is a treatment 
note from the private St. Joseph's Health Center in Warren, 
Ohio, dated in November 2002.  A questionnaire seeking 
information regarding the veteran's pain history asked the 
question "What caused your pain to begin?"  The response 
was "neck fell on it at work:  headaches migraine and muscle 
tension lower back:  serious auto accident."

As noted in the decision above, the veteran reported in 1991 
that tremendous headaches had their onset about two weeks 
after falling on his neck in 1988.  Further, in September 
2000 the veteran reported to his examiner that he had had 
pain of the entire back for the past 12 years due to his fall 
in 1988.

Thus, while the veteran is service connected for headaches, 
and the VA mental status examiner opines that at least some 
portion of the veteran's major depressive order is 
attributable to headaches, there remains a question as to 
whether the veteran's depressive order is related to the 
service-connected migraine/sinus/tension headaches, or to 
headaches resulting from injuries suffered in his post-
service fall and motor vehicle accident.  Additionally, it is 
not clear whether the VA examiner meant to say that headaches 
shown in service were really the onset of psychiatric 
disability or whether psychiatric disability began as a 
result of headaches.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to determine, if possible, 
the current diagnosis and etiology 
of the veteran's current headaches.  
Specifically, the examiner should 
indicate whether the headaches 
contributing to the veteran's major 
depressive order, as noted by the 
2003 examiner, are part of the 
veteran's service-connected 
headaches, or are the result of 
headaches precipitated by the 
veteran's post-service injuries.  
The examiner should also indicate 
whether problems noted in service, 
and attributed to headache 
disability, were in reality the 
onset of psychiatric disability.  
(See the 2003 examiner's estimation 
that the headaches are as much 
psychological as physical in 
etiology.)  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review prior to the 
examination.  All opinions should be 
set forth in detail and explained in 
the context of the record.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue 
remaining on appeal in light of any 
information or evidence received.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


